Order                                                           Michigan Supreme Court
                                                                      Lansing, Michigan

  February 24, 2017                                                     Stephen J. Markman
                                                                                  Chief Justice

                                                                       Robert P. Young, Jr.,
                                                                             Brian K. Zahra
  155033(65)                                                         Bridget M. McCormack
                                                                           David F. Viviano
                                                                       Richard H. Bernstein
                                                                             Joan L. Larsen,
  MICHAEL SHAW and JEANNETTE THAI,                                                     Justices
           Plaintiffs/Counterdefendants-
           Appellants,
                                                SC: 155033
  v                                             COA: 329027
                                                Livingston CC: 13-027687-CZ
  LARRY PISKOROWSKI, MOLLY
  SCHOENBERG, ANASTASIA FEDEROVA,
  JAMES STEPHENS, DIANE STEPHENS,
  MICHAEL MCLEARON, JOHN TASIC,
  ALBERT CRIST, MICHAEL LAM, and
  WENDY LAM,
            Defendants/Cross-Defendants-
            Appellees,
  and

  ROBERT MCCAULEY, FEDERAL NATIONAL
  MORTGAGE ASSOCIATION, MICHAEL
  COGO, UNKNOWN HEIRS AND DEVISEES
  OF SAMUEL GROOMES, and UNKNOWN
  HEIRS AND DEVISEES OF ROSALITA
  GROOMES,
            Defendants/Cross-Defendants/Third
            Party Defendants-Appellees,
  and

  JOSEPH KURTH, TAMMIE KURTH, ELWOOD
  PETERSON, JANET JOHNSON, GRACE
  CARPENTER, TRUSTEE for the WILLIAM
  AND GRACE CARPENTER TRUST, KAREN J.
  MCDOWELL, ANNA K. STEP, MARTIN
  HICKEY, CAROLYN H. RUSSELL TRUSTEE
  for the JOHN X. RUSSELL TRUST, CAROLYN
  H. RUSSELL TRUSTEE for the CAROLYN H.
  RUSSELL TRUST, SHARON HILL, MILTON
  FOWLER, CHRISTINA SARAHS, JOHN
  CHAPMAN, GREGORY COURVILLE, JACOB
                                                                                                          2

CHARLES VISSER, WALTER JOHN ZEMKE,
JEFFREY PETERSON, CAROL PETERSON,
VIVA ANN FINE, ANTHONY MORRIS, ANNIE
M. WINTERS TRUST,
          Defendants/Counterplaintiffs/Cross-
          Plaintiffs/Third Party Plaintiffs-
          Appellees,
and

UNKNOWN HEIRS AND DEVISEES OF
HARRY M. GROOMES and UNKNOWN HEIRS
AND DEVISEES OF ROSA K. GROOMES,
          Defendants-Appellees,
and

EDWARD ALLEN, ELLEN ALLEN, MARSHA
DENMAN, MICHAEL ROGERS, CAROL
CRENSHAW, YOUSEF BAHREINY, RANDEL
STEP, TOWNSHIP OF GREEN OAK, JEROME
SZUKALA, and ANNA SZUKALA,
          Defendants,
and

CAROL TAYLOR, JULIE HARDESTY, LARRY
RUSH, PEGGY RUSH, and JOSEPH
HARDESTY,
          Defendants/Counterplaintiffs/Cross-
          Plaintiffs,
and

BRENT DELABARRE,
           Third Party Defendant-Appellee.
___________________________________________/

       On order of the Chief Justice, the motion of plaintiffs/counterdefendants-
appellants to extend the time for filing their reply is GRANTED. The reply will be
accepted as timely filed if submitted on or before March 9, 2017.




                             I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                       foregoing is a true and complete copy of the order entered at the direction of the Court.


                                   February 24, 2017
                                                                                 Clerk